Van Kirk, P. J. (concurring).
The petitioner was a bridge tender and not a legislative employee. The fact alone that an incumbent is appointed or elected by a legislative body is not conclusive. To be a legislative employee his main duties must in some manner be connected with the functioning of a legislative body. (Matter of O’Grady v. Polk, 132 App. Div. 47; People ex rel. Martin v. Scully, 56 id. 302.) In Matter of Ryan v. Vars (224 App. Div. 773) the petitioner was held to be a legislative employee, being a watchman in the court house which was the home of the legislative body, and was performing duties directly related to the functioning of that body; he was, therefore, in the unclassified *217service. Stowe, the petitioner in this case, was in the classified service, as was the petitioner in Matter of McNeles v. Board of Supervisors (173 App. Div. 411; affd., 219 N. Y. 578).